EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 14 of claim 1, “device3” has been corrected to -- device --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the particular combination of claim limitations.  Specifically, the prior art of record does not disclose or render obvious the limitations of “determining, by the first NVE device, whether the common VTEP address comprised in the originating router's IP address field in the second IMET route is the same as a common VTEP address stored in the first NVE device, wherein the first NVE device is configured to send, to a Border Gateway Protocol (BGP) peer of the first NVE device, 
Claim 13 is similar in scope to claim 1 and therefore is similarly allowable over the prior art of record.  
Claims 2-12 and 14-24 depend from one of the above allowable claims and are therefore similarly allowable over the prior art of record.  
Specifically, consider the teachings of the following references, none of which, individually, or in combination, disclose or render obvious the invention specified in the claims.
U.S. Patent Application Publication 2017/0331641 to Fu discloses deployment of a virtual extensible local area network.
U.S. Patent Application Publication 2015/0003458 to Li et al discloses border gateway protocol signaling to support a very large number of virtual private servers.
U.S. Patent Application Publication 2014/0086253 to Yong discloses an overlay virtual gateway for overlay networks.  
U.S. Patent Application Publication 2013/0117449 to Hares et al discloses border gateway protocol extension for the host joining or leaving a virtual private network.
U.S. Patent 10,142,129 to Gupta et al discloses a method for filtering broadcast, unknown unicast, and multicast (BUM) packets in multi-homed EVPN overlay networks.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 8, 2021